McMurray, Presiding Judge.
This action is a companion to Gilly’s Sausage Co. v. Cotton States Mut. Ins. Co., 165 Ga. App. 105 (299 SE2d 413) (1983), wherein the relevant facts in the case sub judice are set forth. The case sub judice is the appeal of Donald Walker and Robert Walker, both individually and as a partnership, doing business as Walker Meat Company,.from the same grant of summary judgment in favor of Cotton States Mutual Insurance Company examined in the companion case. The contentions submitted and argued in this appeal are controlled by the companion case adversely to the appellants in the case sub judice.

Judgment affirmed.


Banke and Birdsong, JJ., concur.

C. Jerry Willis, Ray McKenzie, William S. Shelter, Jr., W. Meade Burns, Jr., Marjorie M. Rogers, for appellees.